DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the first Office action responsive to application 16360329 filed 3/21/2019.  Claims 1-20 are pending.

Claim Objections
Claims 5, 17, & 19 are objected to because of the following informalities:  
	Regarding Claim 5:
The recitation “cross-section geometry” (l. 7) is believed to be in error for - - cross-sectional geometry - -.
		Regarding Claim 17:
The recitation “cross-section geometry” (l. 7) is believed to be in error for - - cross-sectional geometry - -.
		Regarding Claim 19:
The recitation “the heat exchanger configured” (l. 7) is believed to be in error for - - the heat exchanger is configured - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12, 14-15 & 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Snyder 20120144842.
Regarding Independent Claim 12, Snyder teaches a turbine engine (Fig. 1) with an axial centerline (extends longitudinally along the direction of the shaft 40), comprising: 
a heat exchange module (as follows) including a duct (defined by radially outermost casing and casing 36) and a heat exchanger (32); 
the duct including a plurality of duct walls (radially outermost casing and casing 36) and a duct flowpath extending radially between the plurality of duct walls (flowpath defined between casing 36 and radially outermost casing); 
the duct flowpath extending axially along the axial centerline and through the duct between a first duct end of the duct and a second duct end of the duct (see Fig. 1); and 
the heat exchanger configured to pivot about a pivot axis within the duct flowpath between a deployed position and a stowed position (see Figs. 5A-5B); 
wherein the pivot axis extends radially relative to the axial centerline (the pivot axis at 266 is not parallel to the axial centerline and therefore extends along a direction that has a radial component, relative to the axial centerline).
Regarding Dependent Claim 14, Snyder further teaches the pivot axis is perpendicular to the axial centerline (the pivot axis at 266 extends long a direction that is perpendicular to the direction along which the axial centerline extends).
Regarding Dependent Claim 15, Snyder further teaches the heat exchanger has a rectangular geometry (see Figs. 5A-5B).
Regarding Independent Claim 19, Snyder teaches a turbine engine (Fig. 1) with an axial centerline (extends longitudinally along the direction of the shaft 40), comprising: 
a heat exchange module (as follows) including a duct (defined by radially outermost casing and casing 36) and a heat exchanger (32); 

the duct flowpath extending axially along the axial centerline and through the duct between a first duct end of the duct and a second duct end of the duct (see Fig. 1); and 
the heat exchanger configured to pivot about a pivot axis within the duct flowpath between a deployed position and a stowed position (see Figs. 5A-5B); 
wherein the heat exchanger is completely within the duct flowpath in both the deployed position and the stowed position (32 is positioned completely within the duct flowpath discussed above in both the deployed and stowed positions).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder, as applied to claim 15 above, and further in view of Ward 4516628.
Regarding Dependent Claim 16-18, Snyder teaches the invention as claimed and as discussed above for claim 15, but Snyder fails to expressly teach at least a portion of a first duct wall of the plurality of duct walls has a polygonal cross-sectional geometry; the first duct wall of the plurality of duct walls includes a transition segment that extends axially from the first duct end to a heat exchanger segment of the first duct wall; the heat exchanger segment is the portion of the first duct wall having the polygonal cross-sectional geometry; and the transition segment has a cross-sectional geometry that transitions from a circular cross-section geometry at the first duct end to the polygonal cross-sectional geometry at the heat exchanger segment; and the first duct wall of the plurality of duct walls further includes a second transition segment that extends axially from the second duct end to the heat exchanger segment; and the second transition segment has a cross-sectional geometry that transitions from a circular cross-sectional geometry at the second duct end to the polygonal cross-sectional geometry at the heat exchanger segment.
Ward teaches a heat exchange module wherein a transition duct is used to smoothly and in a streamlined fashion change the flow cross-section from a circular (i.e. annular) cross-section to a generally rectangular (i.e. polygonal) cross-sectional geometry (Fig. 1, element 14, Col. 3, ll. 21-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snyder’s gas turbine such that at least a portion of a first duct wall of the plurality of duct walls has a polygonal cross-sectional geometry; the first duct wall of the plurality of duct walls includes a transition segment that extends axially from the first duct end to a heat exchanger segment of the first duct wall; the heat exchanger segment is the portion of the first duct wall having the polygonal cross-sectional geometry; and the transition segment has a cross-sectional .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10240531 (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claimed in the instant application is recited in the claims of the patent.

Allowable Subject Matter
Claims 13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Dependent Claims 13 & 20, the prior art fails to teach, in combination with the other limitations of the claims, the heat exchanger is configured to pivot ninety degrees between the deployed position and the stowed position.
The closest prior art is Snyder (see rejections of claims 12 & 19 above) which teaches a heat exchanger that pivots as claimed.  Snyder’s heat exchanger, however, is incapable of pivoting 90 degrees.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741